DETAILED ACTION
This action is a response to an application filed on 5/15/20 in which claims 27-46 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are direct towards a computer program. Appropriate action is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29, 35, 37, 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina et al. (Pub. No.: 2020/0137601), herein Siomina and Siomina et al. (Pub. No.: 2017/0055174), herein Siomina2.

	As to claim 27, Siomina teaches an apparatus, comprising 

	at least one processor (Siomina Fig. 2 (220) processing circuitry) 
	at least one memory including computer program code (Siomina Fig. 2 (230) memory) and
	 the at least one processor, with the at least one memory and the computer program code, being arranged to cause the apparatus to at least: 
	provide a measurement gap sharing scheme by sharing measurement gaps between a link measurement, an intra-frequency measurement and an inter-frequency measurement (Siomina [0078] an instruction or measurement gap configuration received from another node, a gap sharing configuration (e.g., pre-defined, selected from a set of pre-defined configurations, received from another node, determined based on a pre-defined rule) Fig. 12 and [0039] the sharing of existing measurement gaps between RSTD measurement (link measurement), intra frequency and inter frequency [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements (link measurement and intra-frequency) [0486] In addition to the existing gaps that are shared between intra-frequency and inter-frequency RRM measurements, the same gaps need to be shared also for the intra-frequency RSTD measurement.)
	based on a configuration of link reference signals for the link measurement and a configuration of synchronization signal blocks and/or other reference signals used for the intra-frequency measurement (Siomina [0041] the UE performs the measurements on DRS during measurement gaps DRS signals are positioning reference signal (PRS), channel state information-reference signal (CSI-RS), primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), demodulation reference signal (DM-RS), etc.); and 
	perform measurements including the link measurement, the intra- frequency measurement and the inter-frequency measurement based on the measurement gap sharing scheme (Siomina [0020] At least one first measurement is performed on a discovery reference signal of the first type. At least one second measurement is performed on a discovery reference signal of a second type [0068] Examples of the first measurements may include positioning measurements, RSTD measurements, RRM measurements, and/or other types of suitable measurements such as those discussed above  [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements [0063] Capability to perform measurements on different carriers (e.g. serving carrier and non-serving carriers) using gaps following rules in step 3. The said measurements can comprise RRM measurements (e.g. RSRP, RSRQ) on either serving carrier or non-serving carrier and positioning measurements (e.g. RSTD) on serving carrier)

	Siomina does not teach
	radio link monitoring measurements

	However Siomina2 does teach 	
	radio link monitoring measurements (Siomina2 [0019] The example RRM measurements are: [0020] Radio Link Monitoring (RLM) which is based on out of sync and in sync detection of a serving cell)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Siomina with Siomina2, because Siomina2 teach us [0017] Radio Resource Management (RRM) measurements are performed to support RRM the purpose of which is to ensure the efficient use the available radio resources and to provide mechanisms that enable evolved UMTS Terrestrial Radio Access Network (E-UTRAN) to meet radio resource related requirements [0018] RRM measurements may be intra-frequency, inter-frequency and inter-RAT.

	As to claim 35, Siomina teaches a method comprising: 
	providing a measurement gap sharing scheme by sharing measurement gaps between a monitoring measurement, an intra-frequency measurement and an inter-frequency measurement (Siomina [0078] an instruction or measurement gap configuration received from another node, a gap sharing configuration (e.g., pre-defined, selected from a set of pre-defined configurations, received from another node, determined based on a pre-defined rule) Fig. 12 and [0039] the sharing of existing measurement gaps between RSTD measurement (link measurement), intra frequency and inter frequency [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements (link measurement) [0486] In addition to the existing gaps that are shared between intra-frequency and inter-frequency RRM measurements, the same gaps need to be shared also for the intra-frequency RSTD measurement.) 
	based on a configuration of link monitoring reference signals for radio link monitoring and a configuration of synchronization signal blocks and/or other reference signals 4Docket No. NC104177-US-PCT Customer No. 73658 used for the intra-frequency measurement (Siomina [0041] the UE performs the measurements on DRS during measurement gaps DRS signals are positioning reference signal (PRS), channel state information-reference signal (CSI-RS), primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), demodulation reference signal (DM-RS), etc.); and 
	performing measurements including the link monitoring measurement, the intra- frequency measurement and the inter-frequency measurement according to the measurement gap sharing scheme (Siomina [0020] At least one first measurement is performed on a discovery reference signal of the first type. At least one second measurement is performed on a discovery reference signal of a second type [0068] Examples of the first measurements may include positioning measurements, RSTD measurements, RRM measurements, and/or other types of suitable measurements such as those discussed above  [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements [0063] Capability to perform measurements on different carriers (e.g. serving carrier and non-serving carriers) using gaps following rules in step 3. The said measurements can comprise RRM measurements (e.g. RSRP, RSRQ) on either serving carrier or non-serving carrier and positioning measurements (e.g. RSTD) on serving carrier)
	Siomina does not teach
	radio link monitoring measurements
	However Siomina2 does teach 	
	radio link monitoring measurements (Siomina2 [0019] The example RRM measurements are: [0020] Radio Link Monitoring (RLM) which is based on out of sync and in sync detection of a serving cell)

2 for the same reasons stated in claim 27.
	As to claim 43, Siomina teaches a computer program comprising instructions for causing an apparatus to perform at least the following: 
	providing a measurement gap sharing scheme by sharing measurement gaps between a link monitoring measurement, an intra-frequency measurement and an inter-frequency measurement (Siomina [0078] an instruction or measurement gap configuration received from another node, a gap sharing configuration (e.g., pre-defined, selected from a set of pre-defined configurations, received from another node, determined based on a pre-defined rule) Fig. 12 and [0039] the sharing of existing measurement gaps between RSTD measurement (link measurement), intra frequency and inter frequency [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements (link measurement) [0486] In addition to the existing gaps that are shared between intra-frequency and inter-frequency RRM measurements, the same gaps need to be shared also for the intra-frequency RSTD measurement.)  
	based on a configuration of link monitoring reference signals for link monitoring and a configuration of synchronization signal blocks and/or other reference signals used for the intra-frequency measurement (Siomina [0041] the UE performs the measurements on DRS during measurement gaps DRS signals are positioning reference signal (PRS), channel state information-reference signal (CSI-RS), primary synchronization signal (PSS), secondary synchronization signal (SSS), cell-specific reference signal (CRS), demodulation reference signal (DM-RS), etc.); and
	 performing measurements including the link monitoring measurement, the intra- frequency measurement and the inter-frequency measurement according to the measurement gap sharing scheme (Siomina [0020] At least one first measurement is performed on a discovery reference signal of the first type. At least one second measurement is performed on a discovery reference signal of a second type [0068] Examples of the first measurements may include positioning measurements, RSTD measurements, RRM measurements, and/or other types of suitable measurements such as those discussed above  [0062] Ability to share measurement gaps between inter-frequency measurements and two types/groups of intra-frequency measurements [0063] Capability to perform measurements on different carriers (e.g. serving carrier and non-serving carriers) using gaps following rules in step 3. The said measurements can comprise RRM measurements (e.g. RSRP, RSRQ) on either serving carrier or non-serving carrier and positioning measurements (e.g. RSTD) on serving carrier)
	Siomina does not teach
	radio link monitoring measurements

	However Siomina2 does teach 	
	radio link monitoring measurements (Siomina2 [0019] The example RRM measurements are: [0020] Radio Link Monitoring (RLM) which is based on out of sync and in sync detection of a serving cell)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Siomina with Siomina2 for the same reasons stated in claim 27.

	As to claim 29, the combination of Siomina and Siomina2 teach the apparatus according to claim 27, wherein the measurement gap sharing scheme is generated such that the measurement gaps shared by the radio link monitoring measurement and the intra-frequency measurement are not used by the inter-frequency measurement (Siomina [0132] In a particular embodiment, for example, network node 115 may change a UE measurement gap configuration. For example, network node 115 may change the offset of gaps, gap periodicity, gap length, or another gap configuration. In a particular embodiment, more gaps may be needed when two or more measurement types (RLM/Intra and Inter) are to use such gaps, aligning measurement gaps with transmission occasions of all, some, or a certain amount (none are aligned) of signals which are to be measured in the gaps)

	Claims 37 and 45 are rejected for the same reasons stated in claim 29.


Claims 28, 33, 36, 41 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, Siomina2 and Tang et al. (Pub .No.: 2015/0245235), herein Tang.

	As to claim 28, Siomina and Simonia2 teach theapparatus according to claim 27,

	Siomina nor Simonia2  teach

	wherein the measurement gap sharing scheme between the radio link monitoring measurement, the intra-frequency measurement and the inter- frequency measurement is changed based on a radio link quality of a serving cell.  

	However Tang does teach
	wherein the measurement gap sharing scheme between the radio link monitoring measurement, the intra-frequency measurement and the inter- frequency measurement is changed based on a radio link quality of a serving cell (Tang [0050]the density of the measurement gap pattern can be adjusted based on the user's quality of the connection. If the RSRP from the macro cell (serving cell) l is weak, then the network can determine that the UE 210 has potential coverage issues. In this case, the eNB 220 can configure a relatively dense measurement gap pattern)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Simonia and Siomonia2 with Tang, because Tang teaches us [0056] the eNB can modify the measurement gap patterns based on a traffic load at a particular cell (or RF chain). 

	Claims 36 and 44 are rejected for the same reasons stated in claim 28.

	As to claim 33, the combination of Siomina, Siomina2 and Tang teach the apparatus according to claim 32, wherein the at least one processor, with the at least one memory and the computer program code, is arranged to cause the apparatus further to: report to a network that the radio link quality is below the threshold, and that the measurement gap sharing scheme has been changed (Tang [0050] If the RSRP from the macro cell is weak, then the network can determine that the UE 210 has potential coverage issues (radio quality was reported) and Siomina2 [0154] If the UE dynamically changes the pattern, then the UE may also send an indication to the network node. The indication sent to the network can be implicit i.e. UE informs that certain condition is triggered; the condition may map to a certain pattern. The indication can also be explicit i.e. UE informs about the configured pattern, which can be the pattern identifier or similar information)

	Claim 41 is rejected for the same reasons stated in claim 33.

Claims 34 and 42 /are rejected under 35 U.S.C. 103 as being unpatentable over Siomina, Siomina2, Tang and Li et al. (Pub. No.: 2016/0248533), herein Li.

	As to claim 34, the combination of Siomina, Siomina2, and Tang teach the apparatus according to claim 28, 

	Siomina, Siomina2, nor Tang teach
	wherein the at least one processor, with the at least one memory and the computer program code, is arranged to cause the apparatus further to: when, after the measurement gap scheme has been changed due to a low radio link quality it is detected that the radio link quality is recovered, return to the measurement gap scheme which was applied before detecting the low radio link quality

	However Li does teach
	wherein the at least one processor, with the at least one memory and the computer program code, is arranged to cause the apparatus further to: when, after the measurement gap scheme has been changed due to a low radio link quality it is detected that the radio link quality is recovered, return to the measurement gap scheme which was applied before detecting the low radio link quality (Li [0060] the macro base station changes the configured measurement gap pattern according to the quality of the radiated signal received by the UE)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of  Simonia and Simonia2 with Li, because Li teaches us [0082] When the quality of the radiated signal received by the UE is lower than a preset signal quality threshold, the UE may be relatively far away from the small base station, and the macro base station configures a measurement gap pattern including a relatively long measurement gap period (relatively low measurement frequency) for the UE, which can reduce an effect on a throughput of the macro base station and reduce, for the UE, power consumption for identifying and measuring an inter-frequency cell. When the quality of the radiated signal received by the UE is higher than or equal to a preset signal quality threshold, the UE 

	Claim 42 is rejected for the same reasons stated in claim 34.


Allowable Subject Matter
Claims 30-32, 38-40 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 46 would be allowable if rewritten in independent form including all limitation of the base claims, intervening claims and to overcome the 101 rejection.



Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467